UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1508


SHERRY LYNN SPRAGUE,

                   Plaintiff - Appellant,

             v.

NORTHERN VIRGINIA CRIMINAL JUSTICE TRAINING ACADEMY; DEAN
C. GOODWIN; DAVID S. VICE,

                   Defendants - Appellees,

             and

CITY OF FALLS CHURCH,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00411-LMB-IDD)


Submitted: November 22, 2019                             Decided: February 21, 2020


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Carla D. Brown, Daphne S. Gebauer, CHARLSON BREDEHOFT COHEN & BROWN,
P.C., Reston, Virginia, for Appellant. Julia B. Judkins, BANCROFT, MCGAVIN,
HORVATH & JUDKINS, P.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       On July 31, 2017, Sherry Lynn Sprague, then an employee of the Northern Virginia

Criminal Justice Training Academy (“the Academy”), suffered a traumatic brain injury

caused by an off-duty motorcycle accident. She tendered her resignation a year later, on

July 25, 2018, her first day back to work. Believing that the Academy acted in bad faith in

responding to her injury, Sprague commenced the instant action alleging that the Academy

violated the Americans with Disabilities Act (ADA), 42 U.S.C.A. §§ 12101 to 12213 (West

2013 & Supp. 2018), by discriminating against her and refusing to accommodate her

disability. * The district court granted summary judgment to the Academy, and we affirm.

       “We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

2018). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

       A plaintiff alleging an ADA failure-to-accommodate claim must demonstrate “(1)

that [she] was an individual who had a disability within the meaning of the statute; (2) that

the employer had notice of [her] disability; (3) that with reasonable accommodation [she]



       *
          Sprague has abandoned her retaliation claim brought against the other Appellees
in this action. See Adbul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 290 (4th Cir.)
(“[C]ontentions not raised in the argument section of the opening brief are abandoned.”
(internal quotation marks omitted)), cert. denied, 139 S. Ct. 607 (2018).

                                             3
could perform the essential functions of the position; and (4) that the employer refused to

make such accommodations.” Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir.

2013) (ellipsis, some brackets, and internal quotation marks omitted). Generally, when an

employer receives notice of an employee’s disability, the employer has “a good-faith duty

to engage [with the employee] in an interactive process to identify a reasonable

accommodation.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 581 (4th Cir.

2015) (internal quotation marks omitted).

        Sprague, who received fitness-for-duty certifications several months before she

returned to work, contends that the Academy acted in bad faith during the interactive

process by questioning her medical clearances. However, based on our review of the

record, we conclude that the alleged acts of bad faith simply demonstrate the Academy’s

engagement in the interactive process and desire to ensure that the physicians evaluating

her fitness actually knew what her job entailed. Specifically, the Academy initially

disallowed Sprague from returning based on legitimate concerns both that the doctor who

certified her fitness had reviewed a copy of Sprague’s official job description and that the

proposed accommodations were adequately responsive to Sprague’s responsibilities at

work.    In addition, we find no support for Sprague’s contention that the Academy

nefariously embellished her job duties so that her doctor would withdraw her medical

clearance. Although Sprague clearly disagreed with the Academy’s reluctance to accept

her clearances without scrutiny, she failed to produce evidence establishing that the

Academy acted in bad faith. Thus, we conclude that the district court properly awarded

summary judgment to the Academy on Sprague’s failure-to-accommodate claim.

                                             4
       Sprague also alleged an ADA claim for disability discrimination, which requires a

plaintiff to show “(1) that she has a disability, (2) that she is a qualified individual for the

employment in question, and (3) that her employer discharged her (or took other adverse

employment action) because of her disability.” Jacobs, 780 F.3d at 572 (brackets and

internal quotation marks omitted).       On appeal, Sprague, whose separation from the

Academy resulted from her own resignation, explicitly disavows any argument premised

on constructive discharge. And although she cites several incidents that, according to her,

evince the Academy’s discriminatory disposition toward her disability, she identifies no

evidence demonstrating that the Academy’s actions “affect[ed] the terms, conditions, or

benefits of [her] employment.” Holland v. Washington Homes, Inc., 487 F.3d 208, 219

(4th Cir. 2007) (internal quotation marks omitted). For this reason, we conclude that

Sprague’s disability discrimination claim necessarily failed.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               5